Case 4:16-cv-12735-LVP-DRG ECF No. 219, PageID.2421 Filed 11/04/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RODNEY D. ROGERS,

            Plaintiff,

v.                                                  Case No. 16-12735
                                                    Hon. Linda V. Parker

RYAN, et al,

            Defendants.
                                                               /


     ORDER DISMISSING DEFENDANT MICHAEL O. BROWN FOR
                   FAILURE TO PROSECUTE

      Plaintiff initiated this lawsuit against multiple defendants on July 19, 2016.

On October 27, 2020, this Court issued a Show Cause Order for Plaintiff to address

why this case should not be dismissed as to Michael O. Brown for failure to

prosecute. (ECF No. 216.) Plaintiff responded on November 3, 2020, but no

explanation was provided as to why Michael O. Brown should not be dismissed.

(ECF No. 218.)

      Therefore,

      IT IS ORDERED that Defendant Michael O. Brown is DISMISSED
Case 4:16-cv-12735-LVP-DRG ECF No. 219, PageID.2422 Filed 11/04/20 Page 2 of 2




WITHOUT PREJUDICE.

                                         s/ Linda V. Parker
                                         LINDA V. PARKER
Dated: November 4, 2020                  U.S. DISTRICT JUDGE
